COURT OF APPEALS
SANDEE BRYAN MARION                        FOURTH COURT OF APPEALS DISTRICT                          ICEITH E. HOTTLE
 CHIEF JUSTICE                              CADENA-REEVES JUSTICE CENTER                             CLERK OF COURT
KAREN ANGELIN1                                 300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REB EGA C. MARTINEZ                        WWW.TXCOLJUTS.GOV/4TIICOA ASI'X                               TELEPHONE
I'AIRICIAO. ALVAREZ.                                                                                     (210)335-2635
LUZ ELENA D.CHAPA
JASON PULLIAM                                                                                         FACSIMILE NO.
 JUSTICES                                                                                              (2J0) 335-2762



                                                   March 25, 2015




         Regina M. Scrivner-Tibbs                                       Royal K. Griffin
         8100 Broadway, Ste. 104                                        Law Office of Royal K. Griffin
         San Antonio, TX 78209                                          1507 Fredericksburg Road
                                                                        San Antonio, TX 78201



        RE:       Court of Appeals Number:     04-14-00880-CV
                  St\ \c:                      Stacy Joanna Mauricio v. Rueben Mauricio



        Dear Counsel:


                  After reviewing (he Civil Docketing Statement, the Court has determined the parties will
        not be ordered lo participate in Alternative Dispute Resolution.      This appeal will proceed with
        the applicable appellate deadlines as set forth in the Texas Rules of Appellate Procedure.




                                                       Sincerely.   •




                                                       Maritilyn Banintd, Justice




        MB/niii